Citation Nr: 0832247	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  95-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral eye 
disability, including as secondary to Agent Orange or other 
chemical and toxin exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and January 1995 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  Jurisdiction over this case was 
transferred to the RO in Phoenix, Arizona.  This case was 
before the Board in December 1997 and July 2006 when it was 
remanded for additional development.

The veteran filed a claim for service connection for left eye 
blindness in November 1992, and a claim for service 
connection for left and right eye disabilities in July 1993.  
By rating decision dated in December 1993, the RO denied the 
veteran's claim for service connection for left eye visual 
impairment.  Following the submission of the veteran's timely 
Notice of Disagreement, the RO issued the veteran a Statement 
of the Case in January 1995 with respect to his left eye 
disability.  Also in January 1995, the RO issued a rating 
decision which denied service connection for visual 
impairment, without further specifying the eye involved.  In 
February 1995, the veteran's representative submitted a 
Notice of Disagreement with respect to all issues considered 
in the January 1995 rating decision. VA has construed the 
February 1995 Notice of Disagreement as a Substantive Appeal 
with respect to the issue of service connection for left eye 
disability, and as a Notice of Disagreement as to the issue 
of service connection for right eye disability.  A Statement 
of the Case as to service connection for right eye disability 
was issued in May 2002, and in June 2002 the veteran's 
substantive appeal as to that issue was received.


FINDING OF FACT

Bilateral eye disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in, or aggravated 
by, active service, nor may be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of award of the benefit sought.  

VA issued VCAA notice by means of a June 2001 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The Board observes that the 
aforementioned letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In this regard, the record reflects that in May 
2002 and December 2007 Supplemental Statements of the Case 
(SSOC), the veteran was informed that a disability rating and 
an effective date will be assigned in the event of award of 
the benefit sought.  As such, any defect in notice was cured 
by the veteran's actual knowledge in this regard.  Further, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the Board finds that 
any defect with respect to the timing of the AOJ VCAA notice 
letter was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The veteran provided testimony at a 
videoconference hearing in August 2002 (before a Veterans Law 
Judge who is no longer with the Board), and at a Travel Board 
hearing in September 2006 (before the undersigned Veterans 
Law Judge).  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a right and left eye disability, including as secondary to 
Agent Orange or other chemical and toxin exposure.  In order 
to establish service connection on a direct incurrence basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  

Service personnel records establish that the veteran served 
in Vietnam from January 1968 to November 1968.

With respect to a current disability, post-service treatment 
records demonstrate that since 1992, the veteran has been 
treated for a right and left eye disability that has been 
variously diagnosed as refractive error with presbyopia, 
cataracts, optic neuritis, temporal optic atrophy, and/or 
optic neuropathy.  With respect to an in-service injury or 
disease, the veteran's service medical records demonstrate 
that in September 1964, the veteran complained of 
experiencing watery eyes.  The examiner's impression was an 
upper respiratory infection.  Additionally, a July 1968 
service medical record demonstrates that the veteran was 
hospitalized with a fever of undetermined origin, during 
which time an examiner found that the veteran had a single 
flame hemorrhage in each eye.  Further, in November 1968, the 
veteran was diagnosed with bilateral conjunctivitis, 
secondary to hemophilus influenza.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Cataracts were initially 
demonstrated decades after service, and have not been shown 
by competent clinical evidence to be etiologically related to 
service.  The initial demonstration of cataracts decades 
after service, in the absence of clinical evidence relating 
such to service, is too remote from service to be reasonably 
related to service.

As to the etiology of the veteran's current bilateral eye 
optic neuritis, temporal optic atrophy, and/or optic 
neuropathy, the veteran has asserted that such is due to 
Agent Orange exposure or other herbicides and/or other toxic 
chemicals in service.  However, the competent clinical 
evidence of record does not demonstrate that any current 
bilateral eye disability is etiologically related to his in-
service eye symptomatology, Agent Orange exposure, other 
herbicide exposure, toxic chemicals, or any other incident of 
his service.

In this regard, a September 1993 VA examination report 
demonstrates that the examiner indicated that the veteran's 
bilateral temporal optic neuropathy was "suspect secondary 
to ethanol abuse history."  Likewise, in February 1995, the 
same VA optometrist indicated that the veteran's bilateral 
optic atrophy was "probably related to ETOH abuse."  To the 
extent that such examiner has reported that the veteran's 
bilateral optic neuropathy/ atrophy was due to the veteran's 
own reported alcohol abuse, particularly while he was in 
Vietnam, the Board notes that an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m) (2007).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Further, with respect to the etiology of the veteran's 
current bilateral eye disability, in September 1998, another 
VA optometrist stated that the veteran's longstanding optic 
atrophy was of unknown etiology.  Additionally, in a February 
2002 VA examination report, a VA examiner opined that the 
veteran's bilateral idiopathic optic atrophy was not 
secondary to herbicide exposure.  According to the examiner:

There are many possible causes of optic 
atrophy; including compressive, 
toxic/nutritional, vascular, 
inflammatory, and hereditary etiologies.  
[The veteran's] history of slowly 
progressive bilateral vision loss and 
contraction of the visual fields fits 
most closely with that of compressive 
etiology, however neuroimaging studies 
have been negative to date.  Exposure to 
environmental toxins can produce slowly 
progressive bilateral vision loss, but 
the typical visual field defect in such 
cases is a central scotoma.  There are 
many potentially optic neurotoxic agents.  
If any of the herbicide that [the 
veteran] may have been exposed to are 
neurotoxic, then it is conceivable that 
they many have triggered his optic 
atrophy.  However, the 10-15 year period 
between his herbicide exposure and onset 
of his optic atrophy would argue against 
any causative role.  Therefore, in the 
absence of any known association between 
specific herbicides that [the veteran] 
may have been exposed to and the 
development of optic atrophy, it is my 
opinion that [the veteran's] optic 
atrophy is not secondary to his herbicide 
exposure.

Further, in response to a Board request for an independent 
medical expert opinion, R. L. T., M.D., PhD, Head, Division 
of Clinical Neuro-opthamology at Case Western Reserve 
University, also opined, in November 2004, that the veteran's 
current bilateral optic atrophy, decreased visual acuity, and 
constricted visual fields were not related to service.  
According to Dr. T., who indicated that he had reviewed the 
veteran's claims file:

My opinion is that all of the diagnoses 
listed in #1 above [optic atrophy, 
decreased visual acuity, and constricted 
visual fields] are related, but not 
caused by events during his active duty 
ending in 1972.  If the fever of unknown 
origin and retinal hemorrhages noted in 
1968 were related to the subsequent optic 
atrophy noted after 1980, an abnormality 
in visual function should have been 
apparent and documented in the separation 
examination in September 1972. 

He further stated that, "[m]y opinion is that none of the 
abnormalities listed in #1 above were caused by exposure to 
Agent Orange.  I base this conclusion on the attached article 
by Daroff and on a Pub Med literature search, which failed to 
uncover any relationship between Agent Orange exposure and 
optic nerve damage."

The Board observes that in a September 2007 treatment record, 
a VA ophthalmologist indicated that the veteran's bilateral 
optic atrophy was idiopathic and perhaps due to "chemical 
toxicity."  However, there is no evidence that the 
ophthalmologist was referring to Agent Orange exposure or any 
other service-related toxic chemicals.  The Board notes that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Therefore, the Board finds that such 
opinion is not competent, probative medical evidence.  

Additionally, to the extent that the veteran has submitted 
internet articles pertaining to the effects of various 
chemicals and herbicides used in Vietnam, the Board finds 
that such generic texts, which do not address the facts in 
this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Accordingly, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct incurrence 
basis for the veteran's bilateral eye disability.
 
Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board acknowledges that the 
veteran served in Vietnam and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated 
with Agent Orange do not include optic neuritis, temporal 
optic atrophy, and/or optic neuropathy.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  Further, as discussed above, there is 
no competent medical evidence that causally links the 
veteran's optic neuritis, temporal optic atrophy, and/or 
optic neuropathy to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In short, 
there is simply no medical evidence of record supporting a 
causal connection between the veteran's exposure to 
herbicides during service and his current optic neuritis, 
temporal optic atrophy, and/or optic neuropathy.

In conclusion, although the veteran asserts that he has 
current bilateral eye disability that is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the September 1993, February 1995, September 1998, 
February 2002, and August 2004 medical opinions, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has current bilateral eye disability as a result of 
his service.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral eye disability, 
including as secondary to Agent Orange or other chemical and 
toxin exposure, and the claim must be denied.


ORDER

Entitlement to service connection for bilateral eye 
disability, including as secondary to Agent Orange or other 
chemical and toxin exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


